Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 1 of 8 PageID: 588




**NOT FOR PUBLICATION**

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 TRUSTEES OF INTERNATIONAL UNION                          Civil Action No. 20-9339 (CCC)
 OF PAINTERS AND ALLIED TRADES
 DISTRICT COUNCIL 711 HEALTH &
 WELFARE FUND, et al.,                                               OPINION

                  Plaintiffs,

 v.

 SKY HIGH MANAGEMENT, LLC,

                   Defendant.

CECCHI, District Judge.

       Presently before the Court is Plaintiffs’ 1 motion for default judgment. ECF No. 11.

Defendant Sky High Management, LLC (“Defendant”) has not appeared in this case or otherwise

responded to this motion. The Court decides this matter without oral argument pursuant to Federal

Rule of Civil Procedure 78. For the reasons set forth below, Plaintiffs’ motion for default judgment

is GRANTED.

I.     BACKGROUND

       Plaintiffs are the employer and employee trustees of labor-management trust funds (the

“Trustees”), the labor management funds themselves (the “Funds”), and a union labor organization



1
  “Plaintiffs” refers collectively to the following entities: (1) Trustees of International Union of
Painters and Allied Trades District Council 711 Health & Welfare Fund, (2) Trustees of
International Union of Painters and Allied Trades District Council 711 Vacation Fund, (3) Trustees
of Painters District Council 711 Finishing Trades Institute, (4) International Union of Painters and
Allied Trades District Council 711 Health & Welfare Fund, (5) International Union of Painters
and Allied Trades District Council 711 Vacation Fund, (6) Painters District Council 711 Finishing
Trades Institute, and (7) International Union of Painters and Allied Trades District Council 711.


                                                 1
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 2 of 8 PageID: 589




(the “Union”). ECF No. 1 (“Compl.”) at 2–5. Defendant is an employer with a principal place of

business at 940 Mountain Avenue, Mountainside, New Jersey 07092. Id. at 5. Plaintiffs allege that

Defendant was a party to, or agreed to abide by, collective bargaining agreements (“CBAs”) and

that Defendant has breached said CBAs by failing to make required payments. Id. at 5–9. 2

       Plaintiffs initiated this action on July 23, 2020 by filing a complaint (the “Complaint”),

asserting two counts: (1) failure to remit fringe benefit contributions and administrative dues to

the Funds; and (2) failure to remit dues check-offs to the Union. Compl. The Complaint asserts

that the Court has subject matter jurisdiction over this matter pursuant to the Employee Retirement

Income Security Act of 1974 (“ERISA”) and the Labor Management Relations Act (the “LMRA”).

Id. at 2. Defendant was served the summons and Complaint on July 29, 2020 at 940 Mountain

Avenue, Mountainside, New Jersey 07092. ECF No. 5. Defendant did not respond, and no attorney

has entered an appearance for Defendant as of the date of this Opinion. The Clerk of the Court

entered default against Defendant for failure to plead or otherwise defend on December 21, 2020.

Plaintiffs now move for default judgment seeking $19,920.19 in unpaid contributions, interest,

liquidated damages, and attorney’s fees and costs. ECF No. 11-1, ¶ 19.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 55(b)(2) allows the Court, upon a plaintiff’s motion, to

enter default judgment against a party who has failed to plead or otherwise defend a claim for

affirmative relief. Fed. R. Civ. P. 55(b)(2). After the clerk enters default pursuant to Rule 55(a),

a plaintiff can request default judgment under Rule 55(b)(2). Id.; see Nationwide Mutual Ins. Co.

v. Starlight Ballroom Dance Club, Inc., 175 Fed. Appx. 519, 521 n. 1 (3d Cir. 2006). Though “the




2
 Defendant was also subject to the “Policy for Collection of Delinquent Contributions,” which
outlines the relevant procedure in the event of delinquency. ECF No. 11-1, ¶ 2.
                                                 2
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 3 of 8 PageID: 590




entry of a default judgment is largely a matter of judicial discretion,” the Court must determine

that Plaintiffs have stated a sufficient cause of action, accepting the factual allegations in the

complaint, except those relating to the amount of damages, as true. Chanel, Inc. v. Gordashevsky,

558 F. Supp. 2d 532, 535-36 (D.N.J. 2008) (citing Comdyne I, Inc. v. Corbin, 908 F.2d 1142,1149

(3d Cir. 1990)).

       Three factors govern default judgment: “(1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense, and (3) whether defendant’s delay

is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)). A court has

broad discretion in determining the amount of damages and need not hold a hearing if the requested

damages have adequate support. Super 8 Worldwide, Inc. v. Urmita, Inc., No. 10-5354, 2011 WL

2909316, at *2.

III.   DISCUSSION

       Preliminarily, the Court notes that is has subject matter jurisdiction under 28 U.S.C. § 1332

because Plaintiff’s claims are brought pursuant to ERISA and the LMRA. The Court also has

personal jurisdiction over Defendant because it maintains a principal place of business in New

Jersey and is therefore subject to general jurisdiction here. See Trustees of Int’l Union of Painters

& Allied Trades Dist. Council 711 Health & Welfare Fund v. Sky High Mgmt., LLC, No. 19-14638,

2020 WL 1698784, at *2 (D.N.J. Apr. 7, 2020). Additionally, the Court finds that Defendant was

properly served. ECF No. 5.

       A.      Legitimate Cause of Action

       Next, the Court concludes that Plaintiffs have clearly established a cause of action under

both ERISA and LMRA. Plaintiffs allege that Defendant has “failed to remit or has only remitted



                                                 3
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 4 of 8 PageID: 591




a portion of the required contributions to the Funds for the benefit of its employees including, but

not limited to, October 1, 2016 through June 30, 2018.” Compl. ¶ 23. Plaintiffs also allege that

Defendant has failed to remit Union dues check-offs for the period including, but not limited to,

October 1, 2016 through June 30, 2018. Id. ¶ 30.

       Plaintiffs may sue under ERISA sections 515 and 502(g)(2), which provide a federal

remedy to collect delinquent employer pension plan contributions. See 29 U.S.C. §§ 1145,

1132(g)(2). Under ERISA section 515, an “employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of the plan or such agreement.” 29 U.S.C. § 1145. If an employer

fails to make contributions to an employee benefit fund as required by the CBAs and ERISA

section 515, the employer is subject to ERISA section 502(g)(2). This section is the civil

enforcement provision of ERISA, providing for recovery of unpaid contributions, interest,

liquidated damages, reasonable attorney’s fees and costs, and such other relief as the Court deems

appropriate. 29 U.S.C. § 1132(g)(2). The Court finds that the Complaint alleges sufficient facts to

support its claims under ERISA sections 515 and 502(g)(2).

       LMRA section 301, the original jurisdiction and substantive basis for suits to collect

delinquent benefit fund contributions in federal court, provides that:

       Suits for violation of contracts between an employer and a labor
       organization representing employees in an industry affecting commerce as
       defined in this Act, or between any such labor organizations, may be
       brought in any district court of the United States having jurisdiction of the
       parties, without respect to the amount in controversy or without regard to
       the citizenship of the parties.

29 U.S.C. § 185. Because Plaintiffs are employee benefit trust funds and trustees, Plaintiffs have

standing to sue under 29 U.S.C. § 185(a). Compl. at 2–5; Schneider v. Moving & Storage Co. v.

                                                 4
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 5 of 8 PageID: 592




Robbins, 466 U.S. 370, 370–71 (1984) (recognizing that employee benefit trustees are third-party

beneficiaries of collective bargaining agreements). The Court also finds that the Complaint alleges

sufficient facts to support its claims under LMRA section 301. See 29 U.S.C. § 185.

       B.      Default Judgment

       The Court must make explicit factual findings as to: (1) the prejudice to Plaintiffs if default

is denied; (2) whether Defendant has a meritorious defense; and (3) Defendant’s culpability.

Chamberlain, 210 F.3d at 164.

       First, Defendant’s failure to remit contributions caused Plaintiffs to suffer a monetary loss

of over $13,000. ECF No. 11-1, ¶ 13. Plaintiffs have also been prejudiced by Defendant’s failure

to answer because they have incurred additional costs, have been unable to move forward with the

case, and have been delayed in receiving relief. See Malik v. Hannah, 661 F. Supp. 2d 485, 490–

91 (D.N.J. 2009).

       Second, the Court finds no basis for Defendant to claim a meritorious defense. Plaintiffs

have indicated that they followed the applicable procedures for collecting delinquent payments,

but Defendant has refused to submit outstanding payments. ECF No. 11-1, ¶ 12. Moreover,

Defendant has failed to appear or plead in this action, which indicates a lack of a meritorious

defense. See York Int’l Corp. v. York HVAC Sys. Corp., No. 09-3546, 2010 WL 1492851, at *3

(D.N.J. Apr. 14, 2010).

       Third, the Court finds Defendant culpable because it has failed to answer and there is

nothing before the Court to show that its failure was not willfully negligent. See Wyndham Hotels

& Resorts, LLC v. J&S Pride, LLC, No. 15-430, 2016 WL 1366910, at *4 (D.N.J. Apr. 5, 2016)

(citations omitted) (finding defendant culpable because there was no evidence to suggest that a

defendant’s failure to answer was due to anything other than his own willful negligence).



                                                 5
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 6 of 8 PageID: 593




        Accordingly, the Court concludes that the three requirements for default judgment have

been met and default judgment against Defendant is appropriate.

        C.      Damages

        In support of its motion, Plaintiffs have submitted an affidavit by their attorney explaining

the calculation of Defendant’s liability as $19,920.19. ECF No. 11-1.

        Pursuant to Section 1132(g) of ERISA, Plaintiffs are entitled to (1) the full amount of

unpaid contributions; (2) interest on the unpaid contributions; (3) the greater of the interest on the

unpaid contributions or liquidated damages provided for under the plan in an amount not in excess

of 20 percent; (4) reasonable attorneys’ fees and costs of the action, and (5) other such legal or

equitable relief as the Court deems appropriate. 29 U.S.C. § 1132(g)(2). Section 1132(g) also

provides that interest on unpaid contributions shall be determined by using the rate specified by

the plan, or, if none, the rate prescribed by the IRS. Id.

        (1) Unpaid Contributions

        Here, the unpaid contributions for the period of October 1, 2016 to July 31, 2018 amount

to $13,691.50. ECF No. 11-1, ¶ 13. 3

        (2) Interest

        The Policy for Collection of Delinquent Contributions, agreed to by the parties, provides

that interest accrues at the rate of 2% above prime. Id. at 22. Plaintiffs calculated that this would

be $2,166.39 for Defendant’s failure to remit contributions for the period of October 1, 2016 to

July 31, 2018. Id., ¶ 13; id. at 504.




3
  The Funds’ third-party administrator reviewed Defendant’s certified payroll records and
confirmed that the amount of Defendant’s delinquency for the period of October 1, 2016 through
July 31, 2018 is $13,691.50. Id., ¶ 11; see ECF No. 13.
                                                   6
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 7 of 8 PageID: 594




       (3) Liquidated Damages

       Pursuant to the Policy for Collection of Delinquent Contributions, Plaintiffs are owed

liquidated damages in the amount equal to 20% of the contribution. Id. The liquidated damages

for the unpaid contributions between October 1, 2016 to July 31, 2018 is $2,738.30. Id., ¶ 13. As

the liquidated damages amount is greater than the interest due, pursuant to Section 1132(g)(2)(C),

liquidated damages are awarded in addition to interest.

       (4) Attorney’s Fees and Costs

       Under section 1132(g), Plaintiffs are entitled to reasonable attorney’s fees and costs. 29

U.S.C. § 1132(g)(2)(D). Plaintiffs assert that their attorney’s fees and costs total $1,324.00

(consisting of $854.00 in attorney’s fees and $470.00 in costs). ECF No. 11-1, ¶¶ 16–18. Plaintiffs

based their calculations on a rate of $175.00 per hour for attorneys and $70.00 per hour for

paralegals, which the Court finds reasonable in light of the prevailing market rates in the

community. See Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990). The Court also finds

that the number of hours billed is reasonable in light of the work required in this case. Therefore,

under the lodestar approach, the attorney’s fees and costs are reasonable. See Hahnemann Univ.

Hosp. v. All Shore Inc., 514 F.3d 300, 310 (3d Cir. 2008).

       Adding together the sums for unpaid contributions, interest, liquidated damages, and

attorney’s fees and costs, Plaintiffs’ damages currently total $19,920.19.



IV.    CONCLUSION

       For the aforementioned reasons, the Court grants Plaintiffs’ motion for default judgment

(ECF No. 11). Specifically, the Court awards Plaintiffs an amount of $19,920.19 in unpaid




                                                 7
Case 2:20-cv-09339-CCC-AME Document 14 Filed 08/11/21 Page 8 of 8 PageID: 595




contributions, interest, liquidated damages, and attorney’s fees and costs. An appropriate Order

follows this Opinion.



Date: August 11, 2021

                                                           ____s/ Claire C. Cecchi___________
                                                             CLAIRE C. CECCHI, U.S.D.J.




                                               8
